PER CURIAM.
Judith Medard appeals an adverse summary final judgment in her lawsuit against Miami-Dade County for false arrest. The trial court acted within its discretion in allowing the County to amend its answer and affirmative defenses to include the defense that the police officers had probable cause to arrest Ms. Medard. See Wayne Creasy Agency, Inc. v. Maillard, 604 So.2d 1235, 1236 (Fla. 3d DCA 1992). The record clearly shows, without material dispute, that the police officers had probable cause to arrest Ms. Medard. See State v. Outten, 206 So.2d 392, 397 (Fla.1968); Metropolitan Dade County v. Norton, 543 So.2d 1301, 1302 (Fla. 3d DCA 1989). The summary judgment is affirmed.